DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwano (U.S. 2014/0077731).

Regarding claim 1, Kuwano teaches a vehicle (defined in paragraph [0017] as an automobile). 
Kuwano teaches comprising: a battery pack including a plurality of battery cells connected in parallel (shown in figure 1 item 20 defined in paragraph [0018] as a battery pack with a plurality of battery cells items BT1, BT2, and BT3 connected in parallel).
Kuwano teaches a controller configured to: distribute a current load having a magnitude proportional to a state of health (SOH) of each of the plurality of battery cells to each of the plurality of battery cells (shown in figure 1 item 30 defined in paragraph [0018] wherein a controller is interpreted as a charging ECU. Paragraph [0024] – [0025] teaches wherein battery management systems receive information of the state of health (SOH) of the battery banks items BT1, BT2 and BT3. The battery management systems notify the charging ECU. Paragraph [0120] teaches wherein the charging current instruction value is computed for each of the battery banks BT1 through BT3, and the computed charging current instruction values computed in this way are sent to the corresponding chargers CH1 through CH3. The instruction values are determined from the previously determined State of Health. Paragraph [0125] teaches wherein the charging current is adjusted corresponding to the internal resistance value of the battery cells of the battery banks BT1 through BT3. It is known in the art the internal resistance value may be used to determine the state of health).
Kuwano teaches control charging and discharging of each of the plurality of battery cells according to the magnitude of the distributed current load (paragraph [0125] teaches wherein the charging current is adjusted corresponding to the internal resistance value of the battery cells of the battery banks BT1 through BT3. It is known in the art the internal resistance value may be used to determine the state of health. Kuwano teaches in paragraph [0024] wherein the battery management systems items 21A-21C receive data of SOH (the state of health) of battery banks BT1-BT2. Paragraph [0025] teaches wherein the battery management systems items 21A-21C notify the ECU about “other states of the battery banks” which includes the SOH previously determined in paragraph [0024]. Paragraph [0041] teaches wherein the CAN interface circuit receives information from the battery management systems and sends the information to the vehicle ECU to stop or start charging the batteries. Paragraphs [0042]-[0043] teaches wherein the information received controls the contactor driver so that the charging current may be started or stopped. Distributing the current load having a magnitude proportional to the state of health is interpreted as starting or stopping the charge based off the state of health determined by the battery management system).

Regarding claim 9, Kuwano teaches a method of controlling a vehicle having a battery pack which includes a plurality of battery cells connected in parallel (defined in paragraph [0017] as an automobile). 
Kuwano teaches the method comprising: receiving, by a controller, information of a state of health (SOH) of each of the plurality of battery cells (shown in figure 1 item 20 defined in paragraph [0018] as a battery pack with a plurality of battery cells items BT1, BT2, and BT3 connected in parallel).
shown in figure 1 item 30 defined in paragraph [0018] wherein a controller is interpreted as a charging ECU. Paragraph [0024] – [0025] teaches wherein battery management systems receive information of the state of health (SOH) of the battery banks items BT1, BT2 and BT3. The battery management systems notify the charging ECU. Paragraph [0120] teaches wherein the charging current instruction value is computed for each of the battery banks BT1 through BT3, and the computed charging current instruction values computed in this way are sent to the corresponding chargers CH1 through CH3. The instruction values are determined from the previously determined State of Health. Paragraph [0125] teaches wherein the charging current is adjusted corresponding to the internal resistance value of the battery cells of the battery banks BT1 through BT3. It is known in the art the internal resistance value may be used to determine the state of health
Kuwano teaches controlling charging and discharging of each of the plurality of battery cells according to the magnitude of the distributed current load (paragraph [0125] teaches wherein the charging current is adjusted corresponding to the internal resistance value of the battery cells of the battery banks BT1 through BT3. It is known in the art the internal resistance value may be used to determine the state of health).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (U.S. 2014/0077731) in view of Ko (U.S. 20180170207).


Regarding claim 2, Kuwano teaches the vehicle according to claim 1, but does not explicitly teach wherein the controller determines the magnitude of the current load based on a current consumption pattern of the battery pack and the SOH of each of the plurality of battery cells. 
	Ko teaches wherein the controller determines the magnitude of the current load based on a current consumption pattern of the battery pack and the SOH of each of the plurality of battery cells (defined in paragraph [0075] wherein a controller may collect information about energy consumption of the battery and information about a vehicle state, which may include a state of health from vehicle battery convert an ambient temperature based energy consumption to a reference temperature based learned energy consumption, calculate charging or discharging amount of energy by reflecting the current ambient temperature based on the converted learned energy consumption, set a range of charging or discharging current based on the charging or discharging amount of energy and an extra amount of energy, and manage the battery based on the set range of charging or discharging current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kuwano reference with the controller system of the Ko reference so that the degradation rate of the vehicle battery is slowed down.
The suggestion/motivation for combination can be found in the Ko reference in paragraph [0006] wherein slowing down the degradation rate is taught.

Regarding claim 6, Kuwano teaches the vehicle according to claim 1, further comprising a plurality of switches arranged on a charge/discharge path of each of the plurality of battery cells to perform electrical conduction and electrical interruption of current flowing to each of the plurality of battery cells (shown in figure 2 items 66, 76, and 86 defined in paragraph [0023] as switches) .

Regarding claim 7, Kuwano teaches the vehicle according to claim 6, wherein the controller controls an electric power transfer time of each of the plurality of battery cells by an ON/OFF control of each of the plurality of switches so that an amount of current is proportional to the magnitude of the distributed current load (paragraph [0023] teaches wherein the controller controls the switches on/off to interrupt the current flowing to and from the batteries).

Regarding claim 10, Kuwano teaches the method according to claim 9, but does not explicitly teach wherein the controller determines the magnitude of the current load based on a current consumption pattern of the battery pack and the SOH of each of the plurality of battery cells. 
	Ko teaches wherein the controller determines the magnitude of the current load based on a current consumption pattern of the battery pack and the SOH of each of the plurality of battery cells (defined in paragraph [0075] wherein a controller may collect information about energy consumption of the battery and information about a vehicle state, which may include a state of health from vehicle battery convert an ambient temperature based energy consumption to a reference temperature based learned energy consumption, calculate charging or discharging amount of energy by reflecting the current ambient temperature based on the converted learned energy consumption, set a range of charging or discharging current based on the charging or discharging amount of energy and an extra amount of energy, and manage the battery based on the set range of charging or discharging current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kuwano reference with the controller system of the Ko reference so that the degradation rate of the vehicle battery is slowed down.
The suggestion/motivation for combination can be found in the Ko reference in paragraph [0006] wherein slowing down the degradation rate is taught.

Regarding claim 14, Kuwano teaches the method according to claim 9, wherein a plurality of switches are arranged on a charge/discharge path of each of the plurality of battery cells to perform electrical conduction and electrical interruption of current flowing to each of the (shown in figure 2 items 66, 76, and 86 defined in paragraph [0023] as switches).

Regarding claim 15, Kuwano teaches the method according to claim 14, wherein the controller controls an electric power transfer time of each of the plurality of battery cells by ON/OFF control of each of the plurality of switches so that an amount of current is proportional to the magnitude of the distributed current load (paragraph [0023] teaches wherein the controller controls the switches on/off to interrupt the current flowing to and from the batteries).

Allowable Subject Matter
Claims 3, 4, 5, 8, 11, 12, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Kuwano in view of Ko references do not explicitly teach or suggest a controller configured to: “ distribute a current load having a magnitude proportional to a state of health (SOH) of each of the plurality of battery cells to each of the plurality of battery cells, and control the charging and discharging of each of the plurality of battery cells according to the magnitude of the distributed current load.” Kuwano teaches in paragraph [0024] wherein the battery management systems items 21A-21C receive data of SOH (the state of health) of battery banks BT1-BT2. Paragraph [0025] teaches wherein the battery management systems items 21A-21C notify the ECU about “other states of the battery banks” which includes the SOH previously determined in paragraph [0024]. . 






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859